DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-29 of U.S. Patent No. 9,824,348. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims at issue are broader than the claims in the issued patent.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 9-17, 19, 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marvit et al., U.S. 7,280,096 B2.
1. A method of sensor-based transaction authorization, the method comprising:
receiving, at a user device, transaction information identifying a transaction between
a first user and a second user, (see Marvit, ¶ 105)(Some applications that utilize gesture involve may comprise mobile commerce (mCommerce) applications in which a mobile device, such as handheld device 10, is used to conduct various transactions, such as commercial or consumer purchases.);
receiving sensor data from one or more sensors of the user device, (see Marvit, ¶ 35, 38)(Accelerometers 24a, 24b and 24c detect movement of the device by detecting acceleration along a respective sensing axis.);
tracking positioning of a plurality of points in a three-dimensional space using the
sensor data from the one or more sensors of the user device, (see Marvit, ¶ 39)(In the illustrated embodiment, accelerometer 24a comprises an x-axis accelerometer that detects movement of the device along an x-axis, accelerometer 24b comprises a y-axis accelerometer that detects movement of the device along a y-axis and accelerometer 24c comprises a z-axis accelerometer that detects movement of the device along a z-axis.);
identifying a character that corresponds to the plurality of points, (see Marvit, ¶ 129)(In particular embodiments, gestures used as motion input for the device may comprise pre-existing symbols, such as letters of the alphabet, picture symbols or any other alphanumeric character or pictographic symbol or representation.); and
progressing the transaction by transmitting information corresponding to the character
from the user device to a second device that performs an authorization associated with the
transaction based on the character, (see Marvit, ¶ 112)(mCommerce application 202 may communicate the motion output to authenticator 204 for verification that the motion input received at device 10 was in fact the signature of the user attempting to transact mCommerce. If authenticator 204 verifies the user's signature, then mCommerce application may complete the transaction with the user.).

2. The method of claim 1, wherein the first user is a buyer, wherein the second user is a merchant, wherein the user device is a buyer device associated with the buyer, and wherein the second device is a merchant device associated with the merchant, (see Marvit, ¶ 105).

3. The method of claim 1, wherein the first user is a buyer, wherein the second user is a
merchant, wherein the user device is a merchant device associated with the merchant, and
wherein the second device is a payment processing device associated with a payment processing service, (see Marvit, ¶ 110)(Such transactions may include consumer purchases, such as products or services of a business or other user from a website, online bill paying, account management or any other commercial transaction.).

4. The method of claim 1, wherein transmitting information corresponding to the character from the user device to the second device includes wirelessly transmitting the information corresponding to the character from the user device to the second device, (see Marvit, ¶ 110).

5. The method of claim 1, further comprising displaying an interface in response to the authorization associated with the transaction, wherein the interface includes at least one of item information, transaction information, and user information on the user device, (see Marvit, ¶ 7, 110)(a motion controlled handheld device includes a display having a viewable surface and operable to generate an image.).

6. The method of claim 1, wherein identifying and tracking positioning of the plurality of points includes identifying a gesture by tracking a movement arc in the three-dimensional space, the movement arc including the plurality of points, (see Marvit, ¶ 39, 66)(arc movement).

7. The method of claim 6, further comprising generating a projection of the movement arc of the plurality of points in the three-dimensional space onto a two-dimensional plane, wherein identifying the character that corresponds to the plurality of points is based on the projection, (see Marvit, ¶ 106-07).

9. The method of claim 1, wherein the one or more sensors include a camera, (see Marvit, ¶ 29).

10. The method of claim 1, wherein the character is part of a signature, wherein identifying the character is part of identifying the signature, and wherein transmitting information corresponding to the character from the user device to the second device is part of transmitting information corresponding to the signature from the user device to the second device, (see Marvit, ¶ 110).

11. The method of claim 1, wherein progressing the transaction includes processing the transaction, (see Marvit, ¶ 112).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 8 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marvit et al., U.S. 7,280,096 B2 in view of Black, U.S. 2001/0055411 A1.

Marvit fails to disclose the following features taught by reference to Black:
8. The method of claim 1, wherein the plurality of points include a plurality of infrared (IR) dots projected by a projector, (see Black, ¶ 47-48)(The dots of the written pattern are illuminated by infrared light, making them visible for the digital camera.).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine Marvit and Black.  The motivation would have been to combine prior art elements according to known methods to yield predictable results. All the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art.
This motivation is applied to all claims below by reference.

As per claims 12-20, these claims contain the same or similar features as claims 1-11 rejected above, and therefore the above rejections are incorporated against the remaining claims herein by reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUSSELL S GLASS whose telephone number is (571)272-7285. The examiner can normally be reached weekdays between 10 and 6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian Zeender can be reached on 571-272-6790. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RUSSELL S GLASS/Primary Examiner, Art Unit 3627